DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the inner holding web is made from two superimposed layers, each of the two superimposed layers having a general shape of revolution around the longitudinal axis while being wound on itself until its ends come together in a junction zone, the junction zones of the two superimposed layers being angularly offset relative to one another of claim 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11 and 12 is/are rejected under 35 U.S.C. 102 as being anticipated by US 2017/0014765 A1 to Crawford et al. (Crawford).
In reference to claims 1, 11 and 12, Crawford discloses a vehicle comprising: an internal combustion engine (par. 0052) comprising an exhaust gas purification device including: an outer housing canning (18, Fig. 1), extending along a longitudinal axis, and in which exhaust gas (38) is intended to circulate, a purification unit (10) housed in the outer housing canning and incorporating at least one inductive element (22, Fig. 4), an inner induction canning (20), housed in the outer housing canning and surrounding the purification unit, and comprising an induction device (20), configured to induce an electric current in the at least one inductive element, a holding and insulation assembly (16, 24), housed in the outer housing canning, and surrounding the purification unit, the holding and insulation assembly including at least one of: an inner holding web (either 16 or 24), positioned radially between the inner induction canning and the purification unit, and/or end rings, surrounding the purification unit, and positioned on either side of the inner induction canning in a longitudinal direction parallel to the longitudinal axis (optional due to “and/or”).
In reference to claim 2, Crawford discloses the exhaust gas purification device according to claim 1, wherein the holding and insulation assembly includes an outer holding web (24; the inner web being 16), positioned radially between the inner induction canning and the outer housing canning.
In reference to claim 3, Crawford discloses the exhaust gas purification device according to claim 1, wherein the holding and insulation assembly includes the inner holding web (24) and an outer holding web (16), the outer holding web being positioned radially between the inner induction canning and the outer housing canning, the inner and outer holding webs being coupled at ends of the inner and outer holding webs in the longitudinal direction (the two elements are pressed together along the length of the device; see Fig. 1).
In reference to claim 4, Crawford discloses the exhaust gas purification device according to claim 1, wherein the purification unit, the inner induction canning, the holding and insulation assembly, and the outer housing canning having general shapes of revolution around the same longitudinal axis (see Fig. 2).
In reference to claim 5, Crawford discloses the exhaust gas purification device according to claim 1, wherein the inner induction canning includes a magnetic flux concentrating shield (24) surrounding the induction device.
In reference to claim 6, Crawford discloses the exhaust gas purification device according to claim 5, wherein the magnetic flux concentrating shield includes end rims extending in line with the induction device in the longitudinal direction (see Fig. 1; element 24 has portions that extend around the induction device 20 on either end of the induction device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford as applied to claim 1 above, and further in view of WO 2017/198601 A1 to Magnussson et al. (Magnussson).
In reference to claims 7-9, Crawford discloses the exhaust gas purification device according to claim 1, but fails to explicitly disclose the outer housing canning is made from a nonmagnetic stainless steel. However, Magnussson discloses a similar purification device that is also heated by induction. Magnussson teaches that heated portion may comprise any electrically conductive or semi-conductive material including austenitic, non-magnetic stainless steel (p. 11, lines 25-35). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the particular materials disclosed by Magnussson into the device of Crawford. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Magnussson teaches that the materials are suitable for use in the same application and it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford as applied to claim 1 above, and further in view of US 2014/0212340 A1 to Saiki (Saiki).
In reference to claim 10, Crawford discloses the exhaust gas purification device according to claim 1 including an inner holding web (16, Fig. 1), but fails to explicitly disclose the holding web is made from two layers. Crawford discloses the web serves the function of compensating for thermal expansion. Saiki discloses a similar purification device including an inner holding web (710; Fig. 16A) made from two superimposed layers (711, 712), each of the two superimposed layers having a general shape of revolution around the longitudinal axis while being wound on itself until its ends come together in a junction zone, the junction zones of the two superimposed layers being angularly offset relative to one another (see Figs. 16A, 16B). The function of the web of Saiki is for the same purpose of compensating for thermal expansion (par. 0009). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two layered mat disclosed by Saiki into the device of Crawford. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Saiki teaches that the arrangement provides for uniform surface pressure distribution that advantageously prevents deformation during manufacturing (pars. 0009, 0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be relied upon in subsequent office actions: US 2019/0323401 A1 and US 2019/0218949 A1 each appear to anticipate at least claims 1, 11 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746
12 March 2021